Citation Nr: 1201665	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-26 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected left knee derangement with residuals of anterior cruciate ligament injury with medial meniscectomy and arthroscopic scars (left knee disorder).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from January 2003 to July 2005.  
This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for an evaluation in excess of 10 percent for service-connected left knee disorder; and he has otherwise been assisted in the development of his claim.

2.  Range of motion of the left knee was from 10 to 110 degrees on examination in January 2009 and from -5 to 140 degrees on examination in September 2010.

3.  VA examination in January 2009 showed additional loss of knee flexion on repetitive testing.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but no higher, for service-connected left knee disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 


The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in December 2008, prior to adjudication, informing him of the requirements needed to establish entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the above-noted letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private medical evidence was subsequently added to the claims files after the letter.

In compliance with the duty to notify the Veteran of what information would substantiate his increased rating claim, the Veteran was informed in the December 2008 letter on effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were conducted in January 2009 and September 2010.

The Board concludes that all available evidence that is pertinent to the claim decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).


Increased Rating Claim

The Veteran was granted service connection for a left knee disability by rating decision in January 2006 and assigned a 10 percent rating effective from July 16, 2005.  The Veteran filed a claim for increase in November 2008, which was denied by rating decision in January 2009, and the Veteran timely appealed.  

The Veteran contends that the service-connected left knee disorder is more severely disabling than is reflected by the currently assigned rating.  Because the Veteran's left knee disorder is shown to manifest the symptomatology indicative of a higher rating under the rating schedule, a rating of 20 percent is warranted for the 
service-connected left knee disorder.  


Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2011).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2011).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).


Schedular Criteria

A review of the claims file reveals that the Veteran's left knee disorder has been rated under Diagnostic Codes 5299-5260 and 5257-5019.  Because there is evidence of loss of knee motion but not of subluxation or instability, the Board finds the Diagnostic Codes 5299-5260/5261 to be more applicable in this case.  The Board would note that Diagnostic Code 5019 also rates a disability on the basis of limitation of motion, which would mean rating a knee disability under Diagnostic Codes 5260 and 5261.  

A designation of a diagnostic code that ends in "99" reflects that the disability is a condition not specifically listed in the Rating Schedule, and hyphenation with another diagnostic code indicates that the disability has been rated as analogous to the second code listed.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  

The diseases under Diagnostic Codes 5013 through 5024 include osteoporosis with joint manifestations, osteomalacia, benign new growths of bones, osteitis deformans, intermittent hydrarthrosis, bursitis, synovitis, myositis, periostitis, myositis ossificans, and tenosynovitis.  The diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts as degenerative arthritis (except gout, Diagnostic Code 5017, which will be rated under Diagnostic Code 5002).  Although these disabilities are to be rated as degenerative arthritis (Diagnostic Code 5003), Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a (2011). 

Diagnostic Code 5003 provides that degenerative arthritis that is established by 
X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

Diagnostic Code 5256 provides that favorable ankylosis of either knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability. Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).  

Diagnostic Code 5261, limitation of extension, of the leg provides a 
non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2011) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).


Analysis

The impressions on a September 2008 MR arthrogram are status post patellar tendon autograft anterior cruciate ligament (ACL) reconstruction, low grade partial tear of the ACL graft, status post partial medial meniscectomy without evidence of recurrent meniscal tear, normal appearing lateral meniscus, and medial compartment chondromalacia.

The Veteran complained on VA evaluation in January 2009 of left knee pain, instability, giving way, stiffness, and weakness.  He also reported locking 1-3 times a month.  There was no subluxation, dislocation, or ankylosis.  He wore a knee brace.  He was able to walk 1-3 miles.  Physical examination revealed an antalgic gait, and there was an abnormal shoe wear pattern.  There was crepitus and tenderness but no grinding, instability, or patellar abnormality.  Range of motion of the left knee was from 10 to 110 degrees; repetitive motion reduced flexion to 80 degrees.  X-rays showed mild degenerative changes.  It was noted that the Veteran worked full time at the Postal Service; he had lost less than one week from work over the previous year due to doctor's visits.  The diagnosis was left knee condition.  The Veteran's left knee disorder caused a significant effect on his occupation and also affected his daily activities.

The Veteran complained on VA evaluation in September 2010 of left knee pain, stiffness, and "popping" out.  He could not straighten the knee.  He said that the condition was becoming progressively worse.  He took medication for knee pain, and he wore a knee brace.  It was noted that he had been hospitalized on three prior occasions for his left knee.  He was able to walk 1-3 miles but was unable to stand for more than a few minutes.  Physical examination revealed an antalgic gait.  There was no crepitus, grinding, instability, or meniscus abnormality.  He did have clicks or snaps.  There was pain on motion.  Range of motion of the left knee was from -5 to 140 degrees; there was no change on repetitive motion.  X-rays of the left knee revealed post operative changes with small suprapatellar joint effusion not excluded.  The Veteran was worked part time as a mail handler; he had lost less than one week from work over the previous year.  The diagnosis was left knee derangement.  The Veteran's left knee disorder caused a significant effect on his occupational activities, with decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength in the left leg, and pain; and it also affected his daily activities.  

The Veteran is currently assigned a 10 percent rating for his left knee disorder.  The evidence shows that he has undergone three surgeries on his left knee since service, to include ACL reconstruction and a partial medial meniscectomy.  A September 2008 MR arthrogram showed findings suggestive of focal arthrofibrosis anterior to the ACL graft and a recurrent tear of the medial meniscus.  When examined by VA in January 2009, the Veteran had multiple left knee complaints, including pain, giving way, and stiffness.  There was loss of both flexion and extension of the left knee, with limitation of extension to 10 degrees, which warrants a 10 percent rating under Diagnostic Code 5261.  Moreover, there was loss of flexion to 110 degrees, which was reduced to 80 degrees on repetitive testing.  

It was noted in both January 2009 and September 2010 that the Veteran's left knee disorder had a significant effect on his occupational activities and that it also affected his daily activities.  Consequently, based on the findings on VA evaluation and the factors in DeLuca, the Board finds that a 20 percent rating is warranted for loss of motion of the Veteran's left knee disorder.  A higher rating is not warranted for loss of knee motion because this would require evidence of either loss of flexion to 15 degrees or loss of extension to 20 degrees and neither limitation of flexion or extension noted above is close to this severe.  

Although the findings on VA evaluation in September 2010 appear to show improvement in the Veteran's left knee disorder, the Board finds that the findings in January 2009 more accurately reflex the Veteran's left knee disability, especially as the examiner in September 2010 continued to note that the Veteran's left knee disorder had a significant effect on his occupational activities.

In VAOPGCPREC 23-97, the VA General Counsel concluded that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  In this case, however, there is no medical evidence of joint instability.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (Observing that it is the Board's responsibility to evaluate the probative value of all evidence presented).  Consequently, a separate compensable evaluation is not warranted for instability of the left knee under Diagnostic Code 5257.   
As limitation of flexion of the left knee is not severe enough to warrant a compensable evaluation under the rating schedule, a higher rating is not warranted for this knee disability based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves rating compensable limitation of flexion and extension of the leg as separate disabilities under Diagnostic Codes 5260 and 5261.  

Because there is no evidence of ankylosis, dislocation of semilunar cartilage, or malunion of the tibia and fibula, a higher evaluation is not warranted under another diagnostic code for either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, the Veteran is competent to report his knee symptoms, which include pain and functional impairment, and his complaints have been taken into consideration in the above grant of benefits.  

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of each of the 
service-connected disorder at issue, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2011).

The medical findings do not indicate that the Veteran's left knee disability causes "marked" interference with employment.  Although he has missed some work days due to his knee disability, the Veteran is able to walk 1-3 miles at a time and is able to work.  There is also no recent evidence of frequent periods of hospitalization due 

to this service-connected disorder.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for the left knee pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

An evaluation of 20 percent for left knee disability is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


